DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a final office action. 
Claims 1-20 are currently pending and have been examined on their merits. 
Claims 1, 15, and 20 are currently amended see REMARKS March 04, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Claims 1-14 recite an electronic device (i.e. a machine such as a concrete thing, consisting of parts, or of certain devices and combination of devices), claims 15-19 recite a computer implemented method (i.e. a series of steps), and claim 20 recites one or more transitory computer readable storage medium, and therefore each claim falls within one of the four statutory categories. 

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claims 1, 15, and 20 recite receive a first report  wherein the first report is related to a first incident which is associated with a first vehicle; receive a second report, wherein each lies within a first zonal range of the first vehicle, and wherein the second report is related to the first incident associated with the first vehicle; (sending) the first report and the second report; generate consensus information to validate the first incident, based on a contract, the received first report, and the received second report, wherein the contract is associated with each of the first and the one or more of the set of second; and generate a conclusive incident report related to the first incident based on the generated consensus information.
The claims recite a mental process and a certain method of organizing human activity. Before computers it would have been obvious for a person to mentally be able to gather information from a series of witnesses to an accident or an incident and compare their statements to create an overall report with the consensus information for incidents such as a car accident. Additionally, this process would also be considered a method of organizing human activity as it relates to tracking or organizing information (i.e. tracking remark data from individuals, processing it according to a series of rules, and displaying the results). The claims are directed towards gathering information to create an incident report for such applications as car insurance claims filing or other events which requires gathering a series of perspectives about a vehicular incident. As the claims recite a method for collecting information such as reports from a plurality of individuals. Examples of cases the courts have found to recite managing interactions between people include Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 127 Interval Licensing LLC v. AOL, Inc., 193 F. Supp.3d 1184, 1188 (W.D. 2014)). The patentee claimed an attention manager for acquiring content from an information source, controlling the timing of the display of acquired content, displaying the content, and acquiring an updated version of the previously-acquired content when the information source updates its content. 896 F.3d at 1339-40, 127 USPQ2d at 1555. The Federal Circuit concluded that "[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea," observing that the district court "pointed to the nontechnical human activity of passing a note to a person who is in the middle of a meeting or conversation as further illustrating the basic, longstanding practice that is the focus of the [patent ineligible] claimed invention." 896 F.3d at 1344-45, 127 USPQ2d at 1559. Additional, examples the courts have found recites an abstract idea includes filtering content, BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016) (finding that filtering content was an abstract idea under step 2A, but reversing an invalidity judgment of ineligibility due to an inadequate step 2B analysis).
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claim 1: An electronic device, comprising a processor, a first communication device, a first vehicle corresponding to the first communication device, a set of second communication devices different from the first communication device, 
Claim 15: An electronic device, a first communication device, a first vehicle corresponding to the first communication device, a set of second communication devices different from the first communication device, transmitting, smart contracts, and a distributed ledger communicatively coupled to the electronic device.
Claim 20: One or more non-transitory computer readable storage media configured to store instructions, in response to being executed, cause an electronic device to perform operations, a first communication device, a first vehicle corresponding to the first communication device, a set of second communication devices different from the first communication device, transmitting, smart contracts, and a distributed ledger communicatively coupled to the electronic device.
However, the limitations merely amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Furthermore, a method for transmitting, receiving, and processing information does not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 

The dependent claims 2-14 and 16-19 further narrow the abstract idea recited in the independent claims 1, 15, and 20 are therefore directed towards the same abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). See reasoning for Step 2A prong 2. It is well- understood, routine, and conventional to use a computer to gather, analysis, and present information to a plurality of users. It is also well-understood routine and conventional to use communication devices to gather a series of Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). And the following court cases (See MPEP 2106.05(d). Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015); Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 

The dependent claims 2-14 and 16-19 further narrow the abstract idea recited in the independent claims 1, 15, and 20 and are therefore directed towards the same abstract idea. 
Claims 2, 5-14, and 17-19 are directed towards further narrowing the abstract idea of gathering information about an incident from a plurality of sources within a designated area
Claims 3-4 and 16 are directed towards further narrowing the abstract idea of creating a distributed ledger which includes a conclusive incident report.

Claim 2 further recites the limitation of an autonomous vehicle which is directed towards merely applying the abstract idea to a technical field or merely using a computer to perform the abstract idea. Therefore, the additional limitations do not direct the judicial exception into a practical application.
Claims 6 and 17 further recites the limitation of a traffic light system, an image capturing device, another electronic device associated with a person, or one or more first servers which is directed towards merely applying the abstract idea to a technical field or merely using a computer to perform the abstract idea. Therefore, the additional limitations do not direct the judicial exception into a practical application.
Claim 7 further recites the limitation of one or more second servers which is directed towards merely applying the abstract idea to a technical field or merely using a computer to perform the abstract idea. Therefore, the additional limitations do not direct the judicial exception into a practical application.
Claim 14 further recites the limitation of an application programming interface (API) which is directed towards merely applying the abstract idea to a technical field or merely using a computer to perform the abstract idea. Therefore, the additional limitations do not direct the judicial exception into a practical application.
Therefore, claims 1-20 are rejected under U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McFarland (US 2021/0174684).
Claims 1, 15, and 20: McFarland discloses (Claim 1) an electronic device, comprising: a processor configured to: (Claim 15) A method, comprising: in an electronic device: (Claim 20) One or more non-transitory computer-readable storage media configured to store instructions that, in response to being executed, cause an electronic device to perform operations, the operations comprising: electronically receive a first report from a first communication device, wherein the first report is related to a first incident which is associated with a first vehicle corresponding to the first communication device (Paragraph [0054-0055]; Fig. 1A, when an impact or accident (incident) occurs a device in proximity to the impact transmits media and/or data (report) related to the impact to a server. The media may include any combination of an audio file, video, text, image, environmental data, traffic data, or sensor data. In one embodiment a transport (first vehicle) associated with the impact may transmit the media (report)). Electronically receive a second report from each of a set of second communication devices different from the first communication device, wherein each of the set of second communication devices lies within a first zonal range of the first vehicle, and wherein the second report is related to the first incident associated with the first vehicle (Paragraph [0054-0055]; Fig. 1A, when an impact or accident (incident) occurs a device in proximity to the impact transmits media and/or data (report) related to the impact to a server. The media may include any combination of an audio file, video, text, image, environmental data, traffic data, or sensor data. In one embodiment a transport (first vehicle) associated with the impact may transmit the media (report). In another embodiment another transport not associated with the impact (second communication device) may transmit the data (second incident report). In yet another embodiment a device associated with a Electronically transmit the first report received from the first communication device and the second report received from one or more of the set of second communication devices to a distributed ledger communicatively coupled to the electronic device (Paragraph [0033-0035]; [0111]; Fig. 5B, within the communication infrastructure a decentralized database is a distributed storage system which includes multiple nodes that communicate with each other. A block chain is an example of a decentralized database which includes an append-only immutable data structure (i.e. a distributed ledger) capable of maintaining records between untrusted parties. A type of node is a peer node which can receive client submitted entries (reports), commit the entries and maintain a state and a copy of the ledger). Electronically generate consensus information to validate the first incident, based on a smart contract included in the distributed ledger, the received first report, and the received second report, wherein the smart contract executed on the distributed ledger is associated with each of the first communication device and the one or more of the set of second communication devices (Paragraph [0033-0035]; [0111]; Fig. 5B, within the communication infrastructure a decentralized database is a distributed storage system which includes multiple nodes that communicate with each other. A block chain is an example of a decentralized database which includes an append-only immutable data structure (i.e. a distributed ledger) capable of maintaining records between untrusted parties. A type of node is a peer node which can receive client submitted entries (reports), commit the entries and maintain a state and a copy of the  And electronically generate a conclusive incident report related to the first incident based on the generated consensus information (Paragraph [0054-0058]; [0073]; Fig. 1A, when an impact or accident occurs a device in proximity to the impact transmits media and/or data related to the impact to a server. In some embodiments the files may be transmitted by the server or stored in a database. Once the server has determined one or more sounds based on the media the server may associate sounds with the transport involved in the impact or accident. By performing this association, the server creates a data-driven narrative (incident report) of the impact event that helps describe the roles and contributions to the impact by the transports. Once the first and second media have been captured, the server correlates the first media with the second media to obtain a cause for the dangerous driving scenario). 
Claims 2: McFarland discloses an electronic device according as per claim 1. McFarland further discloses wherein the first vehicle corresponds to an autonomous vehicle (Paragraph [0043-0044]; Fig. 1A, every autonomous driving system is built on a while suite of software and an array of sensors. In an embodiment GPS, maps, and other cameras and sensors are used in autonomous transports).
Claims 3 and 16: McFarland discloses an electronic device according as per claim 1 and the method as per claim 15. McFarland further discloses wherein the processor is further configured to determine regulation information based on a plurality of reports stored on the distributed ledger, wherein the plurality of reports comprise at least one of: the conclusive incident report, the first report, or the second report (Paragraph [0054-0058]; [0073]; [0117]; [0121]; Figs. 1A and 6C, when an impact or accident occurs a device in proximity to the impact transmits media and/or data related to the impact to a server. In some embodiments the files may be transmitted by the server or stored in a database. Once the server has determined one or more sounds based on the media the server may associate sounds with the transport involved in the impact or accident. By performing this association, the server creates a data-driven narrative (incident report) of the impact event that helps describe the roles and contributions to the impact by the transports. Once the first and second media have been captured, the server correlates the first media with the second media to obtain a cause for the dangerous driving scenario. The smart contracts can themselves be used to identify rules associated with authorization and access requirements and usage of a ledger. As the events occur a smart contract may be used to invoke rules (regulations), thresholds, sensor information gathering etc. Which may be used to invoke the transport service event).
Claim 4: McFarland discloses an electronic device according as per claim 1. McFarland further discloses wherein the processor is further configured to update the distributed ledger with the conclusive incident report of the first incident (Paragraph [0036]; [0054-0058]; [0073]; [0121]; Figs. 1A and 6C, an entry may result in a set of asset key value pairs being committed to the ledger as one or more operands, such as creates, 
Claim 5: McFarland discloses an electronic device according as per claim 1. McFarland further discloses wherein the processor is further configured to transmit the received first report related to the first incident to the set of second communication devices (Paragraph [0054-0055]; [0061]; [0089-0091]; Figs. 1A and 2F, when an impact or accident (incident) occurs a device in proximity to the impact transmits media and/or data (report) related to the impact to a server. The media may include any combination of an audio file, video, text, image, environmental data, traffic data, or sensor data. In one embodiment a transport (first vehicle) associated with the impact may transmit the media (report). In another embodiment another transport not associated with the impact (second communication device) may transmit the data (second incident report). In yet another embodiment a device associated with a bystander or pedestrian in proximity to the impact may transmit the media. In yet another embodiment a device associated with 
Claims 6 and 17: McFarland discloses an electronic device according as per claim 1 and the method as per claim 15. McFarland further discloses wherein the set of second communication devices comprise at least one of: a communication device associated with a second vehicle different from the first vehicle, a traffic light system, an image capturing device, another electronic device associated with a person, or one or more first servers located with a second zonal range which includes the first zonal range  (Paragraph [0054-0055]; Fig. 1A, when an impact or accident (incident) occurs a device in proximity to the impact transmits media and/or data (report) related to the impact to a server. The media may include any combination of an audio file, video, text, image, environmental data, traffic data, or sensor data. In one embodiment a transport (first vehicle) associated with the impact may transmit the media (report). In another embodiment another transport not associated with the impact (second communication device) may transmit the data (second incident report). In yet another embodiment a device associated with a bystander or pedestrian in proximity to the impact may transmit the media. In yet another embodiment a device associated with a static camera or sensor in proximity to the impact or accident may transmit the media).
Claim 7: McFarland discloses an electronic device according as per claim 6. McFarland further discloses wherein the processor is further configured to receive the second report from one or more second servers associated the set of second communication devices (Paragraph [0052-0056] when an impact or accident occurs a device in proximity to the impact transmits media and/or data related to the impact to a server. The media may include any combination of an audio file, a video file, a text file, etc.).
Claims 8 and 18: McFarland discloses an electronic device according as per claim 1 and the method as per claim 15. McFarland further discloses wherein the first report and the second report related to the first incident comprise at least one of: sensor data associated with the first vehicle, one or more images associated with the first incident, geographical location of the first incident, environmental data, navigation information, a description of cause of the first incident, or information about a set of parties involved in the first incident (Paragraph [0054-0055]; Fig. 1A, when an impact or accident (incident) occurs a device in proximity to the impact transmits media and/or data (report) related to the impact to a server. The media may include any combination of an audio file, video, text, image, environmental data, traffic data, or sensor data. In one embodiment a transport (first vehicle) associated with the impact may transmit the media (report). In another embodiment another transport not associated with the impact (second communication device) may transmit the data (second incident report). In yet another embodiment a device associated with a bystander or pedestrian in proximity to the impact may transmit the media. In yet another embodiment a device associated with a static camera or sensor in proximity to the impact or accident may transmit the media).
Claim 9: McFarland discloses an electronic device according as per claim 1. McFarland further discloses wherein the first report and the second report comprise at least one of public information and private information associated with the first incident (Paragraph [0054-0055]; [0073]; Fig. 1A, when an impact or accident (incident) occurs a device in proximity to the impact transmits media and/or data (report) related to the impact to a server. The media may include any combination of an audio file, video, text, image, environmental data, traffic data, or sensor data. In one embodiment a transport (first vehicle) associated with the impact may transmit the media (report). In another embodiment another transport not associated with the impact (second communication device) may transmit the data (second incident report). In yet another embodiment a device associated with a bystander or pedestrian in proximity to the impact may transmit the media (private information). In yet another embodiment a device associated with a static camera or sensor in proximity to the impact or accident may transmit the media (public information). By performing this association, the server creates a data-driven narrative (incident report) of the impact event that helps describe the roles and contributions to the impact by the transports. Once the first and second media have been captured, the server correlates the first media with the second media to obtain a cause for the dangerous driving scenario).
Claim 10: McFarland discloses an electronic device according as per claim 1. McFarland further discloses wherein the processor is further configured to: transmit a request to the set of second communication devices to share the second report based on the first report received from the first communication device; and receive the second report from each of the set of second communication devices based on the transmitted request (Paragraph [0054-0055]; [0061]; [0073]; [0122]; Figs. 1A and 6D when an impact or accident (incident) occurs a device in proximity to the impact transmits media and/or data (report) related to the impact to a server. The media may include any combination of an audio file, video, text, image, environmental data, traffic data, or sensor data. In one embodiment a transport (first vehicle) associated with the impact may transmit the media (report). In another embodiment another transport not associated with the impact (second communication device) may transmit the data (second incident report). In yet another embodiment a device associated with a bystander or pedestrian in proximity to the impact may transmit the media (private information). In yet another embodiment a device associated with a static camera or sensor in proximity to the impact or accident may transmit the media (public information). By performing this association, the server creates a data-driven narrative (incident report) of the impact event that helps describe the roles and contributions to the impact by the transports. Once the first and second media have been captured, the server correlates the first media with the second media to obtain a cause for the dangerous driving scenario. As an example, clients may by applications that act on behalf of a requester, such as a device, person, or entity to propose entries for the blockchain)).
Claim 11: McFarland discloses an electronic device according as per claim 1. McFarland further discloses wherein the processor is further configured to: receive the second report, related to the first incident, from an external communication device, wherein the external communication device lies outside the first zonal range of the first vehicle at a time of the first incident; and reject the second report received from the external communication device based on a determination that the external communication device lies outside the first zonal range of the first vehicle at the time of the first incident (Paragraph [0033-0035]; [0060-0064]; [0111]; [0117]; Figs. 5B and 6A-6B, within the communication infrastructure a decentralized database is a distributed storage system which includes multiple nodes that communicate with each other. A block chain is an example of a decentralized database which includes an append-only immutable data structure (i.e. a distributed ledger) capable of maintaining records between untrusted parties. A type of node is a peer node which can receive client submitted entries (reports), commit the entries and maintain a state and a copy of the ledger. Smart contract are trusted distributed applications which leverage tamper proof properties of the shared or distrusted ledger database and an underlying agreement between member nodes which is referred to as an endorsement or endorsement policy. When a client sends the entry to the peers specified in the endorsement policy, the entry is executed to validate the entry. It is possible to define a geolocation boundary for the impact based on decibel levels associated with the impact. Within the geolocation boundary there may be one or more other transports, a second transport involved in the impact, and various communication devices. The captured multimedia content may be transmitted from the communication devices within the geolocation boundary. After validation, the entries enter an ordering phase in which a consensus protocol is used to produce an ordered sequence of endorsed entries grouped into blocks. The result may include a decision to reject or approve the new entry based on the criteria defined in the smart contract and/or a consensus of peers).
Claims 12 and 19: McFarland discloses an electronic device according as per claim 1 and the method as per claim 15. McFarland further discloses wherein the processor is further configured to: validate an authorization of each of the set of second communication devices based on the smart contract associated with each of the set of second communication devices; and select the one or more of the set of second communication devices based on the validation (Paragraph [0033-0035]; [0111]; Fig. 5B, within the communication infrastructure a decentralized database is a distributed storage system which includes multiple nodes that communicate with each other. A block chain is an example of a decentralized database which includes an append-only immutable data structure (i.e. a distributed ledger) capable of maintaining records between untrusted parties. A type of node is a peer node which can receive client submitted entries (reports), commit the entries and maintain a state and a copy of the ledger. Smart contract are trusted distributed applications which leverage tamper proof properties of the shared or distrusted ledger database and an underlying agreement between member nodes which is referred to as an endorsement or endorsement policy. When a client sends the entry to the peers specified in the endorsement policy, the entry is executed to validate the entry. After validation, the entries enter an ordering phase in which a consensus protocol is used to produce an ordered sequence of endorsed entries grouped into blocks).
Claim 13: McFarland discloses an electronic device according as per claim 11. McFarland further discloses wherein the processor is further configured to reject the second report received from a communication device of the set of second communication devices based on the validation, wherein the communication device is different from the one or more of the set of second communication devices  (Paragraph [0033-0035]; [0111]; [0117]; Fig. 5B, within the communication infrastructure a decentralized database is a distributed storage system which includes multiple nodes that communicate with each other. A block chain is an example of a decentralized database which includes an append-only immutable data structure (i.e. a distributed ledger) capable of maintaining records between untrusted parties. A type of node is a peer node which can receive client submitted entries (reports), commit the entries and maintain a state and a copy of the ledger. Smart contract are trusted distributed applications which leverage tamper proof properties of the shared or distrusted ledger database and an underlying agreement between member nodes which is referred to as an endorsement or endorsement policy. When a client sends the entry to the peers specified in the endorsement policy, the entry is executed to validate the entry. After validation, the entries enter an ordering phase in which a consensus protocol is used to produce an ordered sequence of endorsed entries grouped into blocks. The result may include a decision to reject or approve the new entry based on the criteria defined in the smart contract and/or a consensus of peers).
Claim 14: McFarland discloses an electronic device according as per claim 1. McFarland further discloses wherein the processor is further configured to communicate with the first communication device and each of the set of second communication devices, via an application programming interface (API) (Paragraph [0113-0114]; Fig. 6B, the blockchain logic example includes a blockchain application interface as an API or plug-in application that links to the computing device and execution platform for a particular transaction. The blockchain configuration may include one or more 
Therefore, claims 1-20 are rejected under U.S.C. 102.
Response to arguments 
Applicant’s arguments, see REMARKS March 04, 2022, with respect to the rejection of claims 1-20 under U.S.C. 101 have been fully considered and are not persuasive.
Applicant’s argues that the recited claims are not directed to a mental process as independent claims 1, 15, and 20 recite receiving reports from “first and second communication devices” and then transmitting those reports to “a distrusted ledger communicatively coupled to the electronic device.” However, the examiner respectfully disagrees as the steps of receiving information such as a report and transmitting or in any other way manipulating that information such as verifying it is directed towards an abstract idea. As they are similar to cases the courts have found recite a mental processes: a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); and a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, Symantec Corp., 838 F.3d at 1316-18, 120 USPQ2d at 1360. In this case, the Federal Circuit relied upon the specification when explaining that the claimed electronic post office, which recited limitations describing how the system would receive, screen and distribute email on a computer network, was analogous to how a person decides whether to read or dispose of a particular piece of mail and that "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper". 838 F.3d at 1318, 120 USPQ2d at 1360. Another example is FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 120 USPQ2d 1293 (Fed. Cir. 2016). The patentee in FairWarning claimed a system and method of detecting fraud and/or misuse in a computer environment, in which information regarding accesses of a patient’s personal health information was analyzed according to one of several rules (i.e., related to accesses in excess of a specific volume, accesses during a pre-determined time interval, or accesses by a specific user) to determine if the activity indicates improper access. 839 F.3d. at 1092, 120 USPQ2d at 1294. The court determined that these claims were directed to a mental process of detecting misuse, 
The applicant further argues that the claims are not directed to a certain method of organizing human activity. However, the examiner respectfully disagrees as the claims recite commercial or legal interactions. As the claims are directed to receiving information about a vehicle to be used to generate a series of reports that can be validated and subsequently used in a series of functions such as planning and mitigating future risks of autonomous vehicles. Examples the courts have identified as being certain method of organizing human activity include: structuring a sales force or marketing company, which pertains to marketing or sales activities or behaviors, In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1038 (Fed. Cir. 2009);  using an algorithm for determining the optimal number of visits by a business representative to a client, In re Maucorps, 609 F.2d 481, 485, 203 USPQ 812, 816 (CCPA 1979); and offer-based price optimization, which pertains to marketing, OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63, 115 USPQ2d 1090, 1092 (Fed. Cir. 2015).
Applicant further argues that the claims are directed to a practical application as they recite additional elements that generate consensus information based on a smart contract included in the distributed ledger to validate the first incident that is associated with a first vehicle so as to provide a conclusive incident report. However, the examiner respectfully disagrees as the steps of validating an incident so as to provide a conclusive incident report is directed to an abstract idea. Furthermore, merely using the communication devices to receive and send reports as well as generating consensus information does not recite an improvement to a technology or technical field. The examiner respectfully finds the recited claims to be merely directed towards using a known technology to perform the abstract idea, or reciting “apply it.” Limitations the courts have identified as indicative of an additional element that may have integrated the exception into a practical application include: An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a); Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and Applying or using the judicial exception in some 
Therefore, the Examiner maintains the rejection of claims 1, 15, and 20 under U.S.C. 101.
The dependent claims 2-14 and 16-19 are directed towards the representative claims 1, 15, and 20 and therefore also rejected under U.S.C. 101.
Applicant’s arguments, see REMARKS March 04, 2022, with respect to the rejection of claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McFarland (US 2021/0174684), are moot because Applicant has amended the claims, which required further search and consideration. However, where relevant, the Examiner will respond to Applicant’s arguments.
Claims 1, 15, and 20: Applicant argues McFarland does not disclose “wherein each of the set of second communication devices lies within a first zonal range of the first vehicle; to validate the first incident based on a smart contract included in the distributed ledger, the received first report and the received second report.” However, the examiner respectfully disagrees as McFarland discloses a system of receiving a plurality of incident reports from a variety of sources and sending them all to a blockchain database so that the reports can be endorsed or validated by their peers or the other incident reports from the various sources Paragraph [0054-0055]; Fig. 1A, when an impact or accident (incident) occurs a device in proximity to the impact transmits media and/or data (report) related to the impact to a server. The media may include any combination of an audio file, video, text, image, environmental data, traffic data, or sensor data. In one embodiment a transport (first vehicle) associated with the impact may transmit the media (report). In another embodiment another transport not associated with the impact (second communication device) may transmit the data (second incident report). In yet another embodiment a device associated with a bystander or pedestrian in proximity to the impact may transmit the media. In yet another embodiment a device associated with a static camera or sensor in proximity to the impact or accident may transmit the media. And paragraph [0033-0035]; [0042]; [0111]; Fig. 5B, within the communication infrastructure a decentralized database is a distributed storage system which includes multiple nodes that 
The applicant argues that claims 2-14 and 16-19 are allowable as being dependent on claims 1, 15, and 20 and are therefore, directed to the same rejection as the independent claims.
Therefore, the examiner maintains claims 1-20 are rejected under U.S.C. 102.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Troia (US 2020/0307480) Vehicle accident management using peer-to-peer networks and systems.
Richie (US 2016/0335596) System and method for incident reporting and notification.
Pede (US 2021/0019759) Method for reporting incidents involving vehicles.
Menouar (US 2016/0148512) System and method for traffic incident reporting.
Jiang (US 2018/0308355) An adaptive indicator through vehicular communication systems.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COREY RUSS/Examiner, Art Unit 3629   


/RICHARD W. CRANDALL/Examiner, Art Unit 3689